Citation Nr: 1613157	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-45 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for limitation of flexion of the right knee and left knee associated with arthritis.

4.  Entitlement to service connection for limitation of extension of the right knee and left knee associated with arthritis.

5.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder, depressive disorder, and anxiety disorder.

6.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected right and left knee arthritis.


7.  Entitlement to an initial compensable disability rating for service-connected posttraumatic stress disorder (PTSD) prior to December 1, 2013.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J.Y.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008, November 2008, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran has filed claims of entitlement to service connection for bipolar disorder and depression and the medical evidence of record reflects diagnosis of such.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran who is a lay person is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has expanded the Veteran's claim for depression and bipolar disorder as reflected on the title page.

The Board notes that the Veteran was previously represented in his claim for an initial compensable disability rating for PTSD prior to December 1, 2013, to include TDIU by Lawrence Wagner, Esq.  A VA Form 21-22a dated November 2010 is of record appointing him as his representative.  With regard to the remaining claims on appeal, the Veteran is represented by Disabled American Veterans (DAV), and a VA Form 21-22 dated October 2008 is of record appointing DAV as his representative.  However, in February 2015, the Veteran submitted a VA Form 21-22 appointing DAV as his representative.  Notably, this VA Form 21-22 indicated that DAV is the Veteran's representative as to all of his claims for VA benefits.  As such, the Board finds that the Veteran is no longer represented by Lawrence Wagner, Esq. as to the claim of an initial compensable disability rating for PTSD prior to December 1, 2013, to include TDIU, and he is currently represented by DAV as to the PTSD and TDIU claims.  The Board further notes that the Veteran presented testimony as to his PTSD and TDIU claims at the above referenced September 2015 Board hearing with DAV as his representative.  

With regard to the Veteran's claim of entitlement to service connection for a right foot disability, the Board remanded this claim in August 2014 for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) pertaining to this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the RO issued a SOC on November 7, 2014.  The Veteran subsequently submitted a substantive appeal (VA Form 9) that was received by the RO on January 16, 2015 which is more than 60 days since the issuance of the SOC and more than one year since the issuance of the April 2010 rating decision.

Importantly, the failure to file (or file timely) a substantive appeal is not an absolute bar to the Board's jurisdiction, and does not automatically foreclose an appeal. Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, which was within its authority to do, it appeared to have treated the appeal as timely, and thus there was "no problem, with regard to the timeliness of the filing of the [Form 9] Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim."  Id.   (citing 38 U.S.C.A. § 7105(d)(3)).  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction, as long as the RO does not close the appeal on that basis); see also 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated). 

More recently, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  Pertinently, the undersigned VLJ accepted testimony as to the Veteran's right foot disability claim at the above-referenced September 2015 Board hearing, and the Veteran therefore believed his right foot disability claim to be on appeal before the Board.  Thus, pursuant to Percy, the Board will accept the Veteran's claim of entitlement to service connection for a right foot disability to be on appeal.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As discussed in a previous Board remand dated July 2014, in September 2009 and December 2010, the Veteran claimed entitlement to increased ratings for the service-connected arthritis of each knee, each rated as 10 percent disabling.  These issues have therefore been raised by the record, but a rating decision addressing these issues has not been prepared.  The Board also notes that at the September 2015 Board hearing, the Veteran raised a claim of whether the severance of service connection for PTSD was proper.  See the September 2015 Board hearing transcript, page 16.  There has also been no subsequent rating decision prepared that addresses this issue.  Thus, the Board does not have jurisdiction over the increased rating and severance of service connection issues, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).    

The issues of entitlement to service connection for a right foot disability as well as an acquired psychiatric disorder other than PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current right ear hearing loss disability for VA compensation purposes that is related to his military service.

2.  The Veteran does not have a current left ear hearing loss disability for VA compensation purposes.

3.  In the June 2008 rating decision, the RO awarded the Veteran service connection for arthritis of the right and left knees and assigned a 10 percent rating for each knee based on limitation of motion (flexion and extension) of each knee.  

4.  During the pendency of the appeal period for the Veteran's increased rating claim for PTSD, he did not evidence a diagnosis of PTSD as a result of his claimed in-service stressors. 


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  As the June 2008 award of service connection for arthritis of the right and left knees considered limitation of knee flexion, there remains no case or controversy over the issue of entitlement to service connection for limitation of flexion of the right and left knees associated with arthritis.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4 , 19.5, 20.101 (2015).

4.  As the June 2008 award of service connection for arthritis of the right and left knees considered limitation of knee extension, there remains no case or controversy over the issue of entitlement to service connection for limitation of extension of the right and left knees associated with arthritis.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4 , 19.5, 20.101 (2015).

5.  The criteria for an initial compensable disability rating for PTSD prior to December 1, 2013 are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and limitation of flexion and extension of the right and left knees as well as entitlement to an increased disability rating for PTSD prior to December 1, 2013.  In the interest of clarity, the Board will discuss certain preliminary matters.  The   issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in July 2008, prior to the initial adjudication of his claims, VA satisfied this duty.

The Board notes that the claim for initial increased disability rating for PTSD is a downstream issue from a rating decision dated June 2008, which initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in October 2008 for his claimed bilateral hearing loss disability.  He was also afforded VA examinations for his knees in May 2008, July 2009, and November 2011.  Moreover, he was provided VA examinations for his service-connected PTSD in July 2009, August 2010, and March 2011.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD claim under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a bilateral hearing loss disability and limitation of flexion and extension of the right and left knee as well as entitlement to an increased disability rating for PTSD prior to December 1, 2013.    




Service connection for a right ear hearing loss disability

The Veteran contends that he has a hearing loss disability that is related to his military service, in particular from working on the flight line as a radar controller.  See, e.g., the September 2015 Board hearing transcript, page 25.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a right ear hearing loss disability for VA compensation purposes.  In this regard, a VA audiological examination report dated October 2008 documents a Maryland CNC speech recognition score of 80 percent in the right ear.  Therefore, the Veteran met the regulation criteria for a right ear hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to this claim.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran maintains that he developed a right ear hearing loss disability as a result of acoustic trauma during active service in the Air Force in his duties as a radar controller.  The Board notes that the Veteran's service treatment records are absent documentation of a right ear hearing loss disability for VA compensation purposes.  However, the Board further notes that an audiological evaluation dated August 1976 documents a reading of 30 dB at 6000 Hz, and an audiological evaluation dated September 1977 documents a reading of 55 dB at 6000 Hz.  Moreover, the Veteran's personnel records reflect that his military occupational specialty was an airman which involved air traffic control.  Although the Veteran's service treatment records are negative for any history or treatment for acoustic trauma, the Board finds that pursuant to the provisions of 38 U.S.C.A. § 1154(a), the circumstances of the Veteran's service, including military training as an airman, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2).

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's in-service noise exposure and his current right ear hearing loss disability, and that service connection is therefore warranted.  

Specifically, the Veteran was afforded a VA audiological examination in October 2008.  After examination of the Veteran and consideration of his medical history, to include in-service acoustic trauma, the VA examiner concluded that it is more likely than not that the Veteran's right ear hearing loss disability is related to his military service.  The examiner's rationale for her conclusion was based on her review of the Veteran's service treatment records and her finding that there was a significant threshold shift upon review of the Veteran's audiological evaluations, to in particular between 6000 Hz and 8000 Hz beginning in 1976.  

The October 2008 VA examination report was based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's right ear hearing loss disability is not related to in-service noise exposure.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's current right ear hearing loss disability is related to his military service.  Hickson element (3), nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for a right ear hearing loss disability is warranted.  The benefit sought on appeal is granted.


Service connection for left ear hearing loss disability

As discussed above, the Veteran contends that he has a hearing loss disability that is related to his military service, in particular from working on the flight line as a radar controller.  See, e.g., the September 2015 Board hearing transcript, page 25.

The law and regulations pertaining generally to service connection and claims of service connection involving hearing loss have been set forth above and will not be repeated here.

Crucially, a review of the record does not reveal a hearing loss disability of the left ear for VA compensation purposes.  Pertinently, the Veteran was afforded a VA audiological examination in October 2008.  The October 2008 VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
10
5

Speech discrimination score at that time was 94 percent in the left ear.  The VA examiner reported normal hearing sensitivity in the left ear.  She declined to diagnose the Veteran with a left ear hearing loss disability as there was no pathology to render a diagnosis.    

The October 2008 VA examination was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire medical history.  See Bloom, supra.

Additionally, in September 2009, the Veteran underwent a VA audiologic evaluation.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
15
15

The Board also notes that VA audiological records dated July 2008 and December 2014 document "normal hearing sensitivity" in the left ear from 250 Hz to 8000 Hz.  

The Board further notes that there are no audiological findings contrary to the medical records addressed above indicating that the Veteran does not have a left ear hearing loss disability for VA compensation purposes.  As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  The competent medical evidence of record, to include the October 2008 VA examination report and medical treatment records, therefore does not demonstrate that these criteria have been met with respect to the Veteran's claimed left ear hearing loss disability.  The medical evidence does not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the left ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz) in the left ear.  Likewise, the speech recognition score was not less than 94 percent in the left ear.  There is no medical evidence to the contrary which establishes the criteria necessary for a finding of a left ear hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current left ear hearing loss disability for VA rating purposes. 

The Board recognizes that the Veteran has complained of hearing loss in his left ear.  Furthermore, his audiometric findings suggest that he has some hearing impairment in his left ear; however, the level of his hearing impairment in the left ear does not satisfy the regulatory criteria for establishing a hearing loss disability for VA purposes.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, although entirely competent to report his symptoms both current and past (including hearing loss), as a lay person is not competent to associate any of his claimed symptoms to a left ear hearing loss disability.  Such opinion requires specific training in the field of audiology and requires audiometric testing by a licensed professional.  This is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that his contention with regard to a diagnosis of a left ear hearing loss disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current left ear hearing loss disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim of a left ear hearing loss disability.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).    

Because the competent evidence of record does not substantiate a current left ear hearing loss disability for VA compensation purposes, service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

Service connection for right and left knee flexion and extension associated with arthritis

For the sake of economy, the Board will analyze the Veteran's right and left knee flexion and extension claims together as they involve the application of similar law.

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the June 2008 denial of the claims of entitlement to service connection for limitation of the right and left knees and limitation of extension of the right and left knees associated with arthritis, in the June 2008 rating decision, the RO also awarded the Veteran service connection for arthritis of the right and left knees and assigned 10 percent disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis due to trauma).  Pertinently, in awarding the Veteran service connection for arthritis of the right and left knees, the RO considered the Veteran's limitation of flexion and extension in assigning the 10 percent ratings.  Indeed, Diagnostic Code 5010 provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5010.  Further, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  As such, the Veteran's limitation of flexion and extension of each knee was contemplated in the assignment of the 10 percent ratings for arthritis.  Moreover, there is no competent and probative evidence which attributes the limitation of knee flexion and extension to any other knee disability.  

Under these circumstances, the Board finds that the Veteran's claims of entitlement to service connection for limitation of flexion of the right and left knees and limitation of extension of the right and left knees associated with arthritis have been contemplated in the award of service connection for arthritis of the right and left knees in the June 2008 rating decision.  Hence, with respect to the Veteran's claims of entitlement to service connection for limitation of flexion of the right and left knees and limitation of extension of the right and left knees associated with arthritis, there is no longer any case or controversy pending before the Board for these issues as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to these matters must be dismissed.

Higher evaluation for PTSD prior to December 1, 2013

The Veteran is currently service connected for PTSD with a noncompensable rating from October 19, 2007 to December 1, 2013 at which time service connection was severed for PTSD based on the absence of an in-service stressor.  In particular, the RO, in severing service connection for PTSD, determined that the Veteran's reported in-service stressors which included experiencing racial tension and discrimination as well as being assaulted by another soldier were not supported by the record, and therefore service connection for PTSD based on the claimed stressors was not warranted.  However, the Veteran contends that during the period for which he was service connected for PTSD, he is entitled to a higher disability rating.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as noncompensable prior to December 1, 2013 under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms, controlled by continuous medication.  Id.

A zero percent rating requires a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was pending before the Board prior to this date, the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board finds that during the pendency of the period that the Veteran was service connected for PTSD, he did not evidence a diagnosis of PTSD based on an in-service stressor.  Therefore, a higher disability rating for PTSD is not warranted.  
Specifically, the Veteran was afforded a VA psychiatric examination in August 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the VA examiner diagnosed the Veteran with depressive disorder.  The VA examiner's rationale for his conclusion that the Veteran did not suffer from PTSD was based on his finding of no behavioral or social changes as well as no re-experiencing, heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity.  Further, the Veteran's claimed stressor of experiencing racial discrimination and tension during service was not sufficient to support a diagnosis of PTSD.  Moreover, there was no impairment of thought process or communication and no problems dressing, feeding, or bathing.  There was also a mild effect on social functioning and no effects on employment.  The Veteran's behavior seemed cordial and his symptoms were moderate in severity and occurred sporadically.  The Board notes that the VA examiner similarly concluded in a March 2011 examination report that the Veteran did not suffer from PTSD.

The Board also notes that the Veteran was provided a VA psychiatric examination in July 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the VA examiner diagnosed the Veteran with bipolar disorder with psychiatric features.  The examiner's rationale for her finding that the Veteran did not suffer from PTSD was based on her review of the claims folder and that the Veteran did not meet the criteria for a PTSD related to military service.  

The July 2009, August 2010, and March 2011 VA examination reports were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  

The Board observes that the Veteran has been diagnosed with PTSD as related to his military service during a May 2008 VA examination as well as a November 2007 VA psychology evaluation by D.E., Psy.D.  He was also assessed with PTSD by M.E., M.D. in a letter dated October 2012.  Notably, neither the VA examiner nor Dr. D.E. provided a rationale as to why a diagnosis of PTSD was evidenced.  Further, the July 2009 VA examiner specifically addressed the diagnosis of PTSD by the May 2008 VA examiner, and determined that the Veteran did not suffer from PTSD.  Based on the absence of a rationale for the diagnosis of PTSD by the May 2008 VA examiner and Dr. D.E. during the November 2007 VA evaluation, the Board finds the July 2009, August 2010, and March 2011 VA examination reports to be of greater probative value.  With respect to the diagnosis of PTSD by Dr. M.E., the Board notes that she indicated that a diagnosis was supported based on the Veteran's recollections from the military, nightmares, avoidance symptoms, irritability, sleep impairment, impaired impulse control, impaired judgment, severe depression, hyperactivity, and difficulty sleeping.  Crucially, however, there is no indication that Dr. M.E. reviewed the Veteran's medical history, in particular the Veteran's service treatment and personnel records which do not verify his reported stressors.  Indeed, the Veteran's reported stressors are not substantiated by the objective evidence of record.  Further, the July 2009 and August 2010 VA examiners documented a review of the Veteran's relevant medical history to include his service records and postservice mental health treatment and concluded that he did not suffer from PTSD.     

The Board further notes that W.P., R.N. diagnosed the Veteran with PTSD following a group therapy evaluation dated October 2011.  However, this diagnosis was not rendered in accordance with the DSM-IV criteria as set forth in 38 C.F.R. § 4.125.  Moreover, although not disparaging the qualifications of W.P., R.N., see Goss v. Brown, 9 Vet. App. 109 (1996), his qualifications are less impressive than those of the July 2009 and August 2010 VA examiners, VA psychiatrists, who specifically did not report that the Veteran suffered from PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, W.P., R.N. failed to provide a rationale as to his rendering of a PTSD diagnosis.  

The Board also notes that J.Y., Psy.D., a VA psychologist who treated the Veteran during the period on appeal, testified at the September 2015 Board hearing that the Veteran suffered from PTSD.  Dr. J.Y. testified that the Veteran's social and occupational functioning was severely limited due to being mistreated by superiors during military service which led to him being hypervigilant and have impaired concentration and attention.  Notably, however, Dr. J.Y. testified that he has not reviewed the Veteran's service treatment records in diagnosing the Veteran with PTSD.  See the September 2015 Board hearing transcript, page 17.  Also, there is no indication that the Dr. J.Y. reviewed any other postservice treatment records.  Moreover, as discussed above, the Veteran's reported stressors are not substantiated by the objective evidence of record.  The Board in particular finds the review of the Veteran's service treatment records to be probative as it specifically documents the Veteran's treatment for anxiety in December 1976 and September 1977 with no report of experiencing racial discrimination or assault which appeared to form the basis in part of Dr. J.Y.'s diagnosis of PTSD.  As discussed above, the July 2009 and August 2010 VA examiners reviewed the Veteran's service treatment records as well as his postservice treatment records in declining to diagnose him with PTSD.  Based on the foregoing, the Board finds these opinions to be of greater probative value than the opinion rendered by Dr. J.Y.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depressed mood and anxiety), has presented no probative clinical evidence of a diagnosis of PTSD based on in-service military stressors in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the required medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of PTSD to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current PTSD.

Because the competent evidence of record does not substantiate a diagnosis of PTSD during the pendency of the Veteran's increased rating claim, the Board finds that an increased compensable rating for PTSD is not warranted at any time during the period of the appeal.  Accordingly, the Veteran's claim of entitlement to an initial compensable disability rating for PTSD prior to December 1, 2013 is denied.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first element of Thun, as discussed above, the competent and probative evidence of record indicates that the Veteran did not suffer from PTSD during the period under consideration.  In any event, his symptoms documented during the period under consideration such as avoidance of certain activities, irritability, depressed mood, difficulty concentrating, and chronic sleep impairment are considered by the Diagnostic Code in the rating schedule for mental disorders.  Also, there is no evidence of frequent hospitalizations or marked interference with employment such that factually, an extraschedular rating should be considered.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his claimed PTSD combined with his other service-connected disabilities (right and left knee arthritis, tinnitus, and right shoulder strain) result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his claimed PTSD has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this claimed disability.


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for a left ear hearing loss disability is denied.

The appeal concerning the issue of entitlement to service connection for limitation of flexion of the right knee and left knee associated with arthritis is dismissed. 

The appeal concerning the issue of entitlement to service connection for limitation of extension of the right knee and left knee associated with arthritis is dismissed. 

Entitlement to an initial compensable disability rating for service-connected PTSD prior to December 1, 2013 is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a right foot disability, he contends that this disability is related to his military service or is alternatively secondary to his service-connected arthritis of the knees.  The Board notes that the Veteran's December 1974 enlistment examination documents hallux valgus and pes planus of the right foot.

The Veteran was provided a VA examination for his right foot disability in July 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hallux valgus of the right foot with pes planus and concluded that it is a congenital, pre-existing condition that was not permanently worsened by service beyond its normal progression.  However, the examiner did not provide a rationale for his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that an additional medical opinion should be obtained as to the etiology of the Veteran's right hallux valgus with pes planus.  

The July 2009 VA examiner also concluded that it is less likely than not that the Veteran's hallux valgus of the right foot with pes planus was caused by the arthritis in his knees as he indicated no cause-effect relationship between the entities.  However, the VA examiner did not provide an opinion as to whether the Veteran's right foot hallux valgus with pes planus is aggravated by the knee arthritis.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Therefore, the Board finds that an opinion for such should be obtained on remand.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board notes that the current medical evidence of record reflects diagnoses of depression and bipolar disorder.  See, e.g., VA examination reports dated July 2009 and March 2011.  Further, the Veteran contends that his acquired psychiatric disorder is related to military service, to include periods of anxiety that he experienced in performing his duties as an air traffic controller.  Notably, a service treatment record dated December 1976 documents the Veteran's complaints of anxiety problems and being in a disturbed and emotional state.  He reported being agitated after reading a progress report which mentioned a lack of initiative and slacking at his work.  A September 1977 treatment record noted the Veteran's denial of problems with his job, although he was diagnosed with an adjustment reaction after a mental health examination.  

The Veteran was afforded a VA psychiatric examination in July 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bipolar disorder with recurrent psychotic features.  The examiner opined that the Veteran has multiple complaints unrelated to military service.  On the contrary, the examiner indicated that it was the Veteran's poor impulse control that led to his multiple criminal and personal difficulties.  Pertinently, the examiner did not specify whether the Veteran's aforementioned in-service treatment for anxiety caused his current bipolar disorder.  The Board therefore finds the July 2009 opinion inadequate for evaluation purposes.

The Veteran was also provided a VA psychiatric examination in August 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with depressive disorder and concluded that the depressive disorder is not related to the Veteran's in-service anxiety problems.  The examiner's rationale for their conclusion was based on their finding that anxiety does not cause depression.  However, the examiner did not provide any further explanation as to why anxiety does not cause depression.  As such, the Board also finds the July 2009 VA examination inadequate for evaluation purposes.

The Board further notes that Dr. J.Y. indicated at the September 2015 Board hearing that the Veteran's depression is related to military service.  Pertinently, Dr. J.Y. testified that he did not review the Veteran's service treatment records and did not specifically identify how the Veteran's military service caused the current depression.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed bipolar disorder and depression, or any other acquired psychiatric disability other than PTSD, and his period of military service.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current bipolar disorder and depression, or any other acquired psychiatric disorder other than PTSD, is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to a right foot disability and an acquired psychiatric disorder other than PTSD.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his current right foot disability diagnosed as hallux valgus with pes planus.  The electronic claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a) Whether the Veteran's right foot hallux valgus and pes planus is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].    

b) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the right foot.    

c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing right foot hallux valgus with pes planus WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  

d) Is it at least as likely as not that the Veteran's 
right foot hallux valgus with pes planus is due to or caused by the service-connected arthritis of the knees.

e) Is it at least as likely as not that the Veteran's 
right foot hallux valgus with pes planus is aggravated by his arthritis of the knees.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right foot hallux valgus with pes planus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the arthritis of the knees.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder other than PTSD to include bipolar disorder and depression.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder other than PTSD to include bipolar disorder and depression.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of military service, to include his treatment in December 1976 and September 1977 for anxiety.
 The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. When the development requested has been completed, the claims of entitlement to service connection for a right foot disability and an acquired psychiatric disorder other than PTSD as well as entitlement to TDIU should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


